

115 HR 4188 IH: To designate the facility of the United States Postal Service located at 621 Kansas Avenue in Atchison, Kansas, as the “Amelia Earhart Post Office Building”.
U.S. House of Representatives
2017-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4188IN THE HOUSE OF REPRESENTATIVESOctober 31, 2017Ms. Jenkins of Kansas (for herself, Mr. Estes of Kansas, Mr. Yoder, and Mr. Marshall) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo designate the facility of the United States Postal Service located at 621 Kansas Avenue in
			 Atchison, Kansas, as the Amelia Earhart Post Office Building.
	
		1.Amelia Earhart Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 621 Kansas Avenue in Atchison, Kansas, shall be known and designated as the Amelia Earhart Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Amelia Earhart Post Office Building.
			